UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6520


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RENE ELLIS, a/k/a Money, a/k/a Nut,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:01-cr-01024-CMC-7)


Submitted: October 18, 2021                                  Decided: November 2, 2021


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rene Ellis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rene Ellis appeals the district court’s order denying his motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub.

L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have reviewed the record and find

no reversible error. See United States v. High, 997 F.3d 181, 186-87 (4th Cir. 2021); United

States v. McCoy, 981 F.3d 271 (4th Cir. 2020). Accordingly, we affirm the district court’s

order. See United States v. Ellis, No. 3:01-cr-01024-CMC-7 (D.S.C., Mar. 8, 2021). We

grant Ellis’ motion to seal his informal brief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2